Citation Nr: 0331961	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  01-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder, evaluated as 50 percent disabling 
since February 26, 1996.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1970 until 
November 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and awarded a 50 percent evaluation for this disability, 
effective from June 12, 1997.  

In the notice of disagreement which was received at the RO in 
January 2001, the veteran requested an increased initial 
rating and an earlier effective date in connection with the 
grant of a 50 percent disability rating for his service-
connected PTSD.  During the current appeal, and specifically 
by a rating action dated in July 2001, the RO awarded an 
earlier effective date of February 26, 1996 for the grant of 
service connection, and assignment of a 50 percent 
evaluation, for PTSD.  As the veteran has not expressed 
disagreement with the award of February 26, 1996 as the 
effective date for the grant of service connection, and 
assignment of a 50 percent evaluation, for PTSD, the Board 
finds that an issue regarding the effective date of the 
50 percent rating for the service-connected PTSD is not 
before it for appellate review.

Further review of the claims folder indicates that, in the 
substantive appeal which was received at the RO in August 
2001, the veteran requested a personal hearing before a 
Veterans Law Judge at the RO.  Subsequently, in September 
2001, the veteran clarified his personal hearing request and 
explained that he would rather attend a videoconference 
hearing.  In April 2003, pursuant to the provisions of 
38 U.S.C.A. § 7107(e)(2) (West 2002), the veteran was 
afforded a videoconference hearing.   

REMAND

There was a substantial change in the law during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since the current 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

A complete and thorough review of the claims folder in the 
present case indicates that, in the statement of the case 
issued in July 2001, the RO informed the veteran of the 
criteria used to adjudicate his appealed initial rating claim 
as well as the type of evidence needed to substantiate this 
issue.  Significantly, however, the RO has not notified the 
veteran of the provisions of the VCAA or the specific type of 
information necessary from him.  Nor has the RO notified the 
veteran of the proper time period within which to submit the 
requested evidence (one year).  

With regard to the additional evidentiary development 
necessary in this case, the Board notes that, at the April 
2003 personal hearing, the veteran testified that he received 
treatment for his PTSD at the VA Medical Center (VAMC) in 
Tuskegee, Alabama every two to three weeks.  See, hearing 
transcript (T.) at 4, 6-7.  A record of psychiatric treatment 
that the veteran received at the Tuskegee VAMC in March 2001 
has been obtained and associated with the claims folder.  The 
only more recent records of psychiatric treatment that the 
veteran has received from this VA medical facility are dated 
between February and April 2003.  On remand, therefore, the 
RO should attempt to procure all available records of 
psychiatric treatment that the veteran may have received at 
this medical facility since March 2001.  

Also at the April 2003 personal hearing, the veteran reported 
that he had been "approved for Social Security benefits."  
T. at 4.  A copy of the decision granting such benefits from 
the Social Security Administration (SSA), as well as the 
medical records used in support of the award, have not been 
obtained and associated with the veteran's claims folder.  On 
remand, the RO should attempt to procure any such available 
records.  

Following receipt of any available relevant VA treatment 
records and SSA documents, the veteran should be accorded a 
current VA psychiatric examination.  See, Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (in which the United States Court 
of Appeals for Veterans Claims (Court) held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one).  

Therefore, in order to assist the veteran in the development 
of his appeal and to ensure due process, this case must be 
REMANDED for the following development:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and assist 
a claimant as set forth in the VCAA and as 
specifically affecting the issues on 
appeal.

2.  The RO shall attempt to obtain a copy 
of the decision awarding disability 
benefits from the SSA as well as records 
of medical treatment used in support of 
such a grant.  In addition, the RO should 
procure any available medical reports 
associated with the veteran's receipt of 
outpatient and inpatient treatment at the 
Tuskagee VAMC since March 2001.  If no 
such medical records exist, or if the RO 
is not able to obtain these records, it 
should note that in the veteran's claims 
file.  

3.  After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
the veteran should be accorded an updated 
VA psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD.  All indicated 
tests and studies should be accomplished 
and the findings should be reported in 
detail.  The examination report should 
include a full psychiatric diagnostic 
assessment including a Global Assessment 
of Functioning (GAF) score and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  The examiner should 
specifically comment on the impact of the 
veteran's PTSD upon his social and 
industrial activities as well as his 
employability.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased initial evaluation greater than 
50 percent for his service-connected 
PTSD.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (regarding consideration 
of the appropriateness of "staged" 
ratings).  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case in July 2001.  An appropriate 
period of time should be allowed for 
response.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, and he has the right to submit additional evidence 
and argument on the matter to the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Park IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	THERESA M. CATINO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


